Citation Nr: 1623319	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-08 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) White River Junction, Vermont.

The Veteran testified before the Board at a September 2012 hearing at the RO.  A transcript of the hearing is of record.

In January 2015, the Board denied the claim for entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  Later in August 2015, the Court issued an order granting the Joint Motion, and returned the case to the Board.


FINDING OF FACT

The Veteran's overall disability picture more closely approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran a letter in April 2011 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in September 2010, July 2011, July 2014, and March 2015.  The VA examinations are adequate for the purposes of evaluating the Veteran's PTSD, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD has been assigned an initial evaluation of 70 percent under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was provided a VA examination in September 2010.  The VA examiner reported the Veteran was clean, neatly groomed, casually dressed, with unremarkable psychomotor activity, thought process, and thought content.   He had clear speech, cooperative attitude, adequate attention, normal memory, the ability to maintain minimum personal hygiene, and appropriate affect, judgment, and insight.  The Veteran's mood was noted to be anxious, fearful, and sad when discussing traumatic events.  At the time of the examination the Veteran was fully oriented and suffered from no delusions.  The examiner indicated that the Veteran suffered from severe sleep disturbances.  Medication did little to alleviate the severity of the Veteran's sleep disturbances.  His sleep impairment caused tiredness resulting in decreased concentration at work and moody and irritable attitude at home.  The Veteran interpreted proverbs in only the most rudimentary manner.  The examination report reveals the Veteran did not have obsessive or ritualistic behavior, homicidal or suicidal thoughts, or panic attacks.  The Veteran's impulse control was described as fair.  The examiner indicated there was not total occupational and social impairment due to PTSD signs and symptoms.  A GAF score of 51 was reported.   

The Veteran was again provided a VA examination in July 2011.  The VA examination report indicates the Veteran was clean and casually dressed with unremarkable psychomotor activity, speech, thought process, and thought content.  No history of suicide attempts, violence, delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or panic attacks were reported.  The Veteran had a cooperative attitude, constricted affect, intact attention, full orientation, appropriate judgment, appropriate insight, and moderately impaired immediate memory.  Mood was noted to be agitated and depressed with low motivation and irritation.  Affect was constricted.  The Veteran interpreted proverbs appropriately and had the ability to maintain minimum personal hygiene.  It was noted that there was not total occupational and social impairment due to PTSD signs and symptoms.  A GAF score of 60 was reported. 
An October 2011 letter from the Veteran's wife noted that the Veteran was having increasing difficulty with his PTSD symptoms.  She stated that the Veteran's medication was not helping and that his flashbacks had become more distressing, more frequent, and of a longer duration.  Additionally, she discussed how the Veteran had become more disrespectful of her recently.

In his November 2011 Notice of Disagreement the Veteran stated that his PTSD is getting worse.  He noted continued flashbacks, intrusive thoughts, avoidance of military subject matter, and a desire to not be around anyone.  In April 2011 the Veteran submitted a VA Form 9 in which he again noted that his PTSD is getting worse.  He described problems with being around others, nightmares, and flashback.  The Veteran also made a statement indicating that he did not know if he might want to hurt someone else.  

The record includes multiple statements, dated August and September 2012, from persons familiar with the Veteran L.G.L. wrote that he knew the Veteran for over 40 years in which the Veteran was active, carefree, and social.  However, in the past few years L.G.L. noted that there have been significant changes in the Veteran's demeanor, including a shorter temper, loss of enjoyment in activities, and loss of social connection with friend and family.  M.L.L. indicated that in the last few years the Veteran has struggled with sleep, dreams, and everyday activities which have affected his relationship with his wife, children, extended family, and friends.  

M.D.M. said that while the Veteran is a great person he has periods when he is in a bad mood.  During these times the Veteran was described as wanting to stay at home and not socialize or participate in activities.  P.L.M. observed that at times the Veteran will stay at home and not socialize with people other than his wife.  Both M.D.M and P.L.M. noted the Veteran's short temper.  

F.A. described the Veteran as a fantastic person prone to bad moods.  When he is having bad moods, F.A. said, he withdrawals from social activities and stays at home, sometimes for weeks at a time.  Additionally, F.A. described having witness the Veteran's temperament change suddenly from being friendly to impatient and unfriendly.  F.A. also mentioned that the Veteran had admitted to having intrusive thoughts about combat.

S.S., a manager for a previous employer of the Veteran, reported that he personally witnessed an attitude change in the Veteran.  This attitude change was noted to be a contributing factor to the employer no longer employing the Veteran.

J.W., the Veteran's daughter, describes how for most of his life the Veteran was outgoing, energetic, and easy to get along with.  However, in more recent years he has become snappy, irritable, and impatient.  She also discussed how the Veteran has lost interest in recreational activities he used to enjoy. 

At this time the Veteran's wife wrote another letter which noted that the Veteran has become even more withdrawn.  He no longer has a desire to see his siblings or his children, he stopped participating in recreational activities like fishing and golf, his temper has become shorter, minor tasks are exhausting him, and he has become more confrontational.  Flashbacks were also noted to be more frequent than in the past.    

Additional statements were submitted by campers from a campground that the Veteran lives at seasonally.  One statement is marked Exhibit L with an illegible signature.  This statement described the Veteran as being a totally different person in recent years, a person who is mean and unsociable.  J.B. reported the Veteran is unfriendly, intimidating, mean, unstable, and angry.  K.L. indicated that the Veteran is known as the "cranky guy" around the campground.  She described his demeanor as negative on all fronts.  She also noted that the Veteran has become worse over the four year she has known him.  R.T.L., who works at the campground, noted that most campers are allowed to pick their camp site; however, the Veteran was pushed to take a more secluded camp site because his bad attitude was immediately apparent.  R.T.L. also discussed how he and his wife treat the Veteran with "kid gloves to prevent any adverse interaction with him."  It was also noted that the first season the Veteran stayed at the campground he came off as a very cranky person but the following three seasons the Veteran "has become increasingly agitated and critical of life in general and seems predisposed to 'going off' for no apparent reasons."  Other campers have complained about the Veteran and R.T.L. has had to talk to him about yelling at campers and grounds-keeping staff.

A September 2012 Brief on Behalf of the Appellant asserts that the Veteran's combative nature and incidents of violent and threatening behavior alone evidence symptomology that most closely approximates a 100 percent evaluation.  The Brief suggests the Veteran suffers from gross impairment in communication, persistent danger of hurting himself or others, and an inability to perform activities of daily living.  The Brief supports this by pointing to the Veteran's testimony and numerous lay statements of record.  
  
The Veteran and his wife testified about his PTSD symptoms at a hearing before the Board in September 2012.  The Veteran discussed how he does not get close to anyone because he does not trust them and how the result is he has no friends and poor relationships with family members.  He noted in the last three years he has been in a physical fight with his son and at least four or five times he has been in a confrontation with another person.  He also noted having confronted his supervisors at his two previous jobs.  He said that his flashbacks and nightmares have gotten worse over the last few years.  His wife discussed how the Veteran is a very different person than the one that went to Vietnam, much more depressed, sullen, withdrawn, and hypervigilant.  Additionally, she indicated that the Veteran is so combative that she and the rest of the family are scared of him.  

The Veteran was afforded another VA examination in July 2014.  The VA examination report reveals the main features of the Veteran's PTSD are sleep disturbances, hyperarousal, nightmares, flashbacks, disinterest in social activities, disconnection with others, and chronic irritability and anger.  Other symptoms include suspiciousness, mild memory loss, flattened affect, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The Veteran's behavior was cooperative, his mood irritable and impatient, his speech fluent and spontaneous, attention fair, he dressed and groomed appropriately, and showed good judgment.  The VA examiner concluded that the Veteran's metal diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  

It is worth noting that this VA examiner also identified an unspecified issue with alcohol use which is more likely than not the result of the service connected PTSD.  The examiner stated this issue more than likely adds to the Veteran irritability and difficulty maintaining relationships.  It is further reported that to the extent the issue with alcohol use causes irritability/anger and difficulty maintaining relationships the symptoms overlap with PTSD.    

Persons familiar with the Veteran sent more letters in November and December 2014. J.P. reports that he sees no way the Veteran could hold a job or be productive.  Similarly, R.F.B. notes the Veteran has a problem with anyone of any authority and is of the opinion the Veteran will never be able to hold a job for the rest of his life.  N.A. notes the Veteran has withdrawn more and more from social activities over time.  J.R., a manager at a campground the Veteran stays at seasonally, notes he has to speak to the Veteran from time to time about becoming aggressive and extremely irritated with other people over insignificant situations.  F.A. and M.D.M. noted similar symptoms to what they described in their August 2011 letters discussed above.   

A VA psychiatrist the Veteran see for medication management wrote a letter in November 2014 indicating the Veteran continues to experience sleep difficulty with nightmares, flashbacks, anxiety, lack of motivation, disinterest in socializing, irritability, and anger despite medication.  
An October 2012 Disability Determination Explanation from the Social Security Administration indicate the Veteran PTSD, depression, and anxiety contributed to a finding of disability.  

The Veteran was provided his most recent VA examination in March 2015.  The examiner reported the Veteran's PTSD manifested through symptoms including hypervigilance; suspiciousness; intrusive memories; depressed mood; anxiety; suspiciousness; chronic sleep impairment with nightmares; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, namely not washing himself for three or four days at a time.  At the time of examination the Veteran presented casually dressed and well groomed.  He was somewhat irritable and had a flattened affect.  His thought processes were logical.  He reported difficulties with concentration and maintaining attention.  Discussion of Vietnam, the VAMC, or Government provoked noticeable anger.  He denied suicidal ideation, homicidal ideation, delusions, or hallucinations.  Memory functions were generally within normal limits and judgment and insight were adequate.  The examiner concluded the Veteran:

Reported that he believes his PTSD symptomology has been progressively getting worse and reports increased irritability and avoidant behaviors.  Although he is able to communicate with other and generally remember and follow instructions, his overall high level of irritability and frequent intrusive memories would considerably hinder his ability to do this effectively.  Due to his high level of irritability and frequent intrusive memories, he would have difficulty using appropriate judgment, showing insight, and thinking abstractly.  Due to his high levels of irritability and frequent intrusive memories, he would be unable to adapt to change, stress, or even minimal demands at work.

Overall the examiner indicated there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood.  
 
The claims file also contains VA treatment records from throughout the appeals period.  These records indicate the Veteran's PTSD symptoms include sleep disturbances, nightmares, irritability, re-experiencing trauma, anger, and hypervigilance.  In these same treatment records the Veteran regularly denies suicidal or homicidal ideation, is fully oriented, and has appropriate affect and cognition.  GAF scores reported during this time period range from 51 to 61.  

Following review of the evidence of record, the Board concludes that an evaluation 100 percent is warranted.  The VA treatment records, the VA examination reports, the lay statements, and the testimony of the Veteran and his wife reveal a disability picture more closely approximating total occupational and social impairment.  Primarily, the Veteran's PTSD results in the Veteran being angry and irritable to such an extent he is constantly argumentative, confrontational, and combative.  This greatly limits his ability to communicate with others.  Such problems are similar in nature to a gross impairment of communication.  

While the Veteran has denied homicidal ideation to medical examination he admitted to the Board, in an April 2011 VA Form 9, that he does not know if he might hurt someone else.  He also testified he got into a physical altercation with his son and that he often gets in confrontations that almost escalate to fights.  The Veteran's wife's testified that she and most of the family are scared of the Veteran.
Also, the Veteran appears to some extent to be limited in his ability to maintain minimal personal hygiene.  The Veteran has periods where he withdraws from interaction with other people and does little more than watch television.  These periods sometime include failure to wash for three or four days at a time.  This occasional failure to wash for three or four days at a time does not show an inability to maintain minimal personal hygiene but does show less than ideal hygiene indicative of a substantial social and occupational impairment. 

With all this in mind, the Board finds the Veteran's disability picture more nearly approximates total occupational and social impairment.  The Veteran is total occupationally impaired.  As summarized by the March 2015 VA examiner "[d]ue to his high levels of irritability and frequent intrusive memories, he [the Veteran] would be unable to adapt to change, stress, or even minimal demands at work."  In regards to total social impairment, the record shows the Veteran has some interaction with other people as well as his family.  While this suggests less than total social impairment the Board is of the opinion the Veteran's symptoms, particularly the ones just discussed, show a disability picture more nearly approximating total social impairment.  

Furthermore, the July 2014 VA examiner identified an issue with alcohol use that likely exacerbates the Veteran's irritability and difficulty maintaining relationships.  The examiner also found this issue with alcohol use is more likely than not the result of service connected PTSD.  As such, the Board attributes any potential exacerbation of symptoms caused by alcohol use to service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  As the Veteran has a condition that exacerbates some of the symptoms already described it further supports the Board's conclusion that the disability picture more nearly approximates total social impairment.  
   
Overall, the Veteran's overall disability picture more closely approximate total occupational and social impairment indicating an initial rating of 100 percent is warranted.  

II. SMC

Special monthly compensation (SMC) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

SMC(l) is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board finds that SMC for aid and attendance is not warranted.  Of the threshold considerations, the record suggests only that the Veteran may have an inability to keep himself clean.  The Veteran indicated to the March 2015 VA examiner that "sometime I don't even wash myself for three or four days."  However, a review of the record does not suggest, despite this occasional failure to wash, that the Veteran's ability to maintain his hygiene has deteriorated to such an extent that he is unable, without the assistance of his wife or someone else, to bath or do the other tasks associated with keeping himself clean.  Put more simply, this shows less than ideal hygiene but does not show such significant disability as to be in need of regular aid and attendance.  Thus, he is not entitled to SMC based on a need for regular aid and attendance under 38 U.S.C.A. § 1114(l).  


ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


